Exhibit 10(h)

EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT (this “Agreement”), effective October 2, 2004
(the “Effective Date”), by and between Playtex Products, Inc., a Delaware
corporation (the “Company”), and Kris J. Kelley, an individual (the
“Executive”).

WITNESSETH:

          WHEREAS, the Company desires to employ the Executive to serve it in
the capacity of Senior Vice President-Finance and to perform services on its
behalf in said position;

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

          1. EMPLOYMENT

          The Company agrees to employ the Executive, and the Executive agrees
to serve the Company, on the terms and conditions set forth herein.

          2. TERM

          Subject to Section 5 hereof, the Executive’s employment under this
Agreement shall commence on the Effective Date and shall end on the later of (a)
December 29, 2007, and (b) the last day of the fiscal year of the Company (a
“Fiscal Year,” which, as of the Effective Date, is the one-year period ending on
the Saturday immediately prior to each December 31st) ending during 2007 (the
“Initial Term”); provided that such term shall be automatically extended for
additional one-year periods, unless, not later than 60 days prior to the
expiration of the Initial Term (or any extension thereof pursuant to this
Section 2) either party hereto shall provide written notice of its or his desire
not to extend the term hereof to the other party hereto. As used herein, the
term “Term” shall mean the Initial Term together with each one-year extension.

          3. POSITION AND DUTIES

               (a) Subject to the second to the last sentence of this Section
3(a), during the Term, the Executive shall be elected by the Board of Directors
(the “Board”) and shall serve, as Senior Vice President-Finance of the Company
and shall perform such duties with regard to the business of the Company
customarily associated with the position of Senior Vice President-Finance. In
addition, at all times during the Term, the Executive shall perform such duties
and services specifically prescribed herein and as may be reasonably prescribed
from time to time by the Chief Executive Officer of the Company (the “CEO”).
During the Term, the Executive shall report to the CEO. Effective no later than
January 15, 2005, the Board shall elect the Executive, Chief Financial Officer
of the Company and from and after the effective date of such election,





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the Executive shall perform such duties with regard to the business of the
Company and its subsidiaries customarily associated with the position of chief
financial officer of a publicly held corporation. The Executive shall perform
his duties to the best of his ability and in a diligent and proper manner.

              (b) Except during vacations and periods of illness, the Executive
shall, during the Term, devote all his business time (as opposed to personal
time) and attention to the performance of services for the Company and its
subsidiaries; provided, however, that the Executive shall be permitted, to the
extent such activities do not violate Sections 11 or 12 hereof, to (i) continue
to serve on the boards of the business enterprises and charitable organizations
on which he is serving as of the Effective Date, (ii) subject to the prior
consent of the CEO, serve on any board of any business enterprise or any board
of any charitable organization other than those referenced in clause (i) above.
On or before the Effective Date, the Executive shall provide the CEO with a list
of the boards and committees on which he is serving as of the Effective Date.

         4. COMPENSATION AND RELATED MATTERS

              (a) Salary. During the Term, the Company shall pay to the
Executive a salary at a rate of not less than $310,000 per annum, payable in
accordance with normal payroll practices of the Company, but not less frequently
than monthly. The Executive’s salary may be increased from time to time by the
compensation committee of the Board (the “Committee”) and, if so increased,
shall not thereafter be decreased during the Term. As used herein, “Base Salary”
means the Executive’s initial salary hereunder as the same may be increased.
With respect to the Executive’s Base Salary for any Fiscal Year following Fiscal
Year 2005, the Committee shall review the Base Salary at least once each Fiscal
Year.

               (b) Welfare and Retirement Benefits. During the Term, the
Executive shall be entitled to participate in all of the Company’s employee
pension plans, welfare benefit plans, tax-deferred savings plans or other
welfare or retirement benefits or arrangements (including any insurance or trust
arrangements maintained generally for the benefit of the Company’s employees)
and in which the executives of the Company are entitled generally to participate
(collectively, the “Company Benefit Plans”) on terms no less favorable than
those available to other senior executives of the Company.

               (c) Automobile. During the Term, the Company shall provide or
otherwise make available to the Executive, at the Company’s expense, an
automobile to be used by the Executive in connection with the Company’s business
in accordance with the Company’s policy regarding automobiles, provided,
however, that the aggregate annual cost to the Company of such automobile shall
not exceed $15,000.

               (d) Relocation Expenses. During the Term, the Company hereby
agrees to reimburse the Executive for reasonable and customary relocation and
moving expenses incurred by the Executive in connection with a relocation by the
Executive, if any to the Westport, Connecticut area in connection with his
employment hereunder following receipt of documentation of such expenses from
the Executive. In





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

addition, the Company shall make an additional payment (“Gross-Up Expense
Payment”) to the Executive in an amount sufficient to reimburse the Executive
for income taxes payable on amounts paid to the Executive pursuant to the first
sentence of this Section 4(d), but only to the extent such reimbursed amounts
are not otherwise deductible by the Executive; provided; however, that in no
event may the amount reimbursed to the Executive pursuant to the first sentence
of this Section 4(d) together with any “Gross-Up Expense Payment” exceed
$250,000.

               (e) Annual Bonus.

                    (i) The Executive shall be eligible to earn an annual bonus
(the “Bonus”) for each full Fiscal Year ending during the Term, based upon the
Company’s achievement of performance goals to be established by the Committee
for each Fiscal Year. Concurrently with the adoption of performance targets for
other employee bonus plans, but in no event later than 90 days after the
commencement of each Fiscal Year, the Committee shall establish a Company
performance target (the “Target”) for such Fiscal Year, which may consist of one
or more performance measurements. For purposes of this Agreement, the “Actual
Performance” of the Company shall be determined by the Committee, and, if the
Target for a Fiscal Year includes a measurement that is earnings-based, such
measurement shall be determined after deducting current amounts for all Company
bonus programs, including the Bonus for which Actual Performance is being
determined. For the avoidance of doubt, any earnings-based measurement will be
an “after bonus” amount such that, if all bonuses amount to $100, and the
measurement criteria before deducting bonuses is $900, then the Actual
Performance for the period would be $800. The Committee will determine annually
if Actual Performance equals or exceeds Target for the Fiscal Year, and the
amount of the Bonus shall be determined as follows:

       
Actual Performance

--------------------------------------------------------------------------------

  Percentage of Base Salary

--------------------------------------------------------------------------------

Less than 90% of Target
  0  
90% of Target
  35 %
100% of Target
  70 %
125% of Target
  140 %
Greater than 125% of Target
  140% plus, for each one-percentage point over 125% of Target, an additional
2.8% of Base Salary

The Bonus shall be calculated using straight line interpolation for Actual
Performance between 90% and 100% of Target. For Actual Performance between 100%
and 125% of Target, the Bonus shall be 70% of Base Salary plus 2.8% of Base
Salary for each whole one-percentage point by which the Actual Performance
exceeds the Target. The applicable Base Salary shall be that in effect on the
last day of the relevant Fiscal Year.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    (ii) Notwithstanding the foregoing, any portion of the Bonus
which would otherwise be earned in respect of any Fiscal Year in excess of 140%
of Base Salary (such portions, the “Excess Bonus”), shall not be deemed earned
until the last day of the Fiscal Year following the Fiscal Year to which such
Excess Bonus relates and shall only be earned and payable if the Company
achieves Actual Performance for the subsequent Fiscal Year of not less than 90%
of the Actual Performance for the Fiscal Year for which the Excess Bonus was
calculated. The Bonus with respect to any Fiscal Year shall in no event be
greater than 300% of Base Salary.

                    (iii) Except as otherwise provided in Section 6 hereof, the
Bonus shall be paid on the date on which bonuses are typically paid to the
senior most executives of the Company (such date, the “Bonus Payment Date”);
provided, however, that the Bonus Payment Date shall in no event be later than
90 days following the end of the Fiscal Year to which such Bonus relates, and
provided, further, that such Bonus shall not be payable to an Executive whose
employment with the Company is terminated after the Fiscal Year as to which such
Bonus relates and before the Bonus Payment Date by the Company under subsection
5(c) hereof (for Cause).

                    (iv) In respect of Fiscal Year 2004, the Executive shall be
eligible for a bonus, if applicable, in an amount to be determined by the
Committee in its sole discretion.

                    (v) Notwithstanding anything herein to the contrary, the
Bonus will be earned and paid in accordance with the terms of a
to-be-established executive bonus plan (“Bonus Plan”) to be adopted by the Board
no later than December 25, 2004, and submitted for approval to the Company’s
shareholders at the next shareholders meeting following its adoption, in a
manner intended to qualify the Bonus as “performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder. Accordingly, no Bonus shall be earned or
paid in the event the Bonus Plan is not approved by the shareholders of the
Company. The Bonus Plan shall provide that the Target and its constituent
performance measurements may be equitably adjusted by the Committee in its sole
discretion to reflect changes in capitalization, including, without limitation,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, other relevant changes in capitalization, extraordinary non-recurring
events, acquisitions and other corporate changes.

                    (vi) The Executive shall not be entitled to receive an
annual cash bonus pursuant to any plan or arrangement of the Company that is in
existence as of the Effective Date, provided that no flexible benefit or
deferred compensation plan shall be deemed such a plan or arrangement.

            (f) Stock Options. On the Effective Date, the Company shall grant to
the Executive “non qualified” stock options to purchase 300,000 shares of common
stock of the Company, par value $0.01 per share (the “Common Stock”), which
stock options shall be referred to herein as the “Options”. The terms of the
Options shall be governed by (i) the Playtex Products, Inc. 2003 Stock Option
Plan for Directors and





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Executive and Key Employees of Playtex Products, Inc. (as it may be amended),
and (ii) the Non Qualified Stock Option Agreement annexed hereto as Exhibit A.

              (g) Restricted Stock. On the Effective Date, the Executive shall
purchase from the Company, and the Company shall sell to the Executive, 100,000
shares of Common Stock (the “Restricted Stock”) at a per share purchase price
equal to $0.01, which is the par value of one share of Common Stock. The
Restricted Stock shall be subject to (i) the transfer and forfeiture
restrictions set forth in (A) a new Company Stock Award Plan (the “Stock Plan”)
to be adopted by the Board no later than December 25, 2004, and (B) an
individual restricted stock award agreement substantially in the form provided
to the Executive prior to the Effective Date (the “Restricted Stock Agreement”)
and (ii) shareholder approval of the Stock Plan in a manner intended to qualify
the award of Restricted Stock as “performance-based compensation” under Section
162(m) of the Code and the regulations promulgated thereunder.

              (h) Change in Control Stock Award. If, on or prior to the last day
of the Initial Term, (i) a Change in Control (as defined below) occurs, or (ii)
the Company enters into an agreement which, if consummated, would result in a
Change in Control, and such Change in Control actually occurs within one year
after the date of such agreement (even though the Change in Control may not
actually occur until after the expiration of the Initial Term), and, in the case
of the event described in either clause (i) or clause (ii), the Executive
remains in the employ of the Company through the date of the Change in Control
(or subsequent thereto), the Company shall award to the Executive, effective
immediately prior to the Change in Control, an additional award of 100,000
shares of unrestricted Common Stock at a per share purchase price no greater
than $0.01, which is the par value of one share of Common Stock (“Change in
Control Stock Award”). The Change in Control Stock Award shall be granted under
and governed by the terms of the Stock Plan. Unless otherwise agreed to between
the Committee and the Executive, in the event the Change in Control is a
transaction for which the consideration paid in exchange for the Common Stock is
exclusively in the form of shares or other equity securities of an acquirer,
then, except as otherwise provided in Section 7 hereof, the Executive shall be
required to pay to the Company or an affiliate, in cash, all amounts that the
Company or such affiliate is required to withhold under federal, state or local
law in connection with the Change in Control Stock Award.

          For purposes of this Agreement, the term “Change in Control” shall
mean the first to occur of any of the following: (A) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have beneficial ownership of all shares that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 40% of
the voting stock of the Company (B) the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company to any person or group, or (C) a
change in the composition of the Board occurring within a rolling 24-month
period, as a result of which fewer than a





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (x) are members of the Board as of the Effective Date
or (y) are elected, or nominated for election, to the Board pursuant to the
By-Laws as in effect on the Effective Date, but shall not include an individual
not otherwise an Incumbent Director whose election or nomination is in
connection with an actual or threatened proxy contest, including but not limited
to a consent solicitation, relating to the election of directors to the Board.

                  (i) Vacations. During the Term, the Executive shall be
entitled to the number of paid vacation days in each Fiscal Year determined in
accordance with the Company’s vacation policies, but in no event less than four
weeks.

                  (j) Expenses. During the Term, the Executive shall be entitled
to receive reimbursement from the Company of all reasonable business expenses
incurred by the Executive in performing services hereunder, including all travel
expenses and living expenses while away from home on business or at the request
of, and in the service of, the Company; provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company from time to time.

                  (k) Certain Benefits. During the Term, the Company shall
furnish the Executive with office space, secretarial assistance and such other
facilities and services as shall be suitable to the Executive’s position and
adequate for the performance of his duties as set forth in Section 3 hereof.

                  (l) Initial Attorneys’ Fees. The Company shall reimburse the
Executive for all reasonable attorneys’ fees and costs incurred by the Executive
in the negotiation and creation of this Agreement and the related Non Qualified
Stock Option Agreement and Restricted Stock Award Agreement.

          5. TERMINATION

          The Executive’s employment hereunder and the Term may be terminated
under the following circumstances:

                  (a) Death. The Executive’s employment hereunder shall
terminate upon his death.

                  (b) Disability. If the Executive is unable to timely and
regularly perform his duties hereunder due to physical or mental illness, injury
or incapacity, as determined by the Board in good faith based on medical
evidence acceptable to it (a “Disability”), and such Disability continues for a
period of six consecutive months, then the Company may terminate the Executive’s
employment hereunder. A return to work for less than 30 consecutive days during
any period of Disability shall not be deemed to interrupt the running of (and
shall be included in) the aforementioned six-month period.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  (c) Termination by the Company for Cause. The Company may
terminate the Executive’s employment hereunder at any time for Cause. For
purposes of this Agreement, “Cause” shall mean a termination of employment of
the Executive by the Company due to (i) the commission by the Executive of an
act of fraud or embezzlement against the Company or any of its subsidiaries or
the conviction of the Executive in a court of law, or guilty plea or no contest
plea, of any charge involving an act of fraud or embezzlement that is material
(including the willful and unauthorized disclosure of information of the Company
or any of its subsidiaries which the Executive knows or should know to be
material, confidential and proprietary to the Company or any of its
subsidiaries, which results, or could reasonably have been expected to result,
in material financial loss to the Company or any of its subsidiaries), (ii) the
conviction of the Executive in a court of law, or guilty plea or no contest
plea, to a felony charge (A) materially involving the Company or (B) materially
affecting the Executive’s ability for a sustained period to perform services in
the manner required hereunder, (iii) the willful misconduct of the Executive as
an employee of the Company or any of its subsidiaries which is reasonably likely
to result in injury or financial loss to (I) the Company or (II) to any
subsidiaries of the Company, which injury or loss is material to the Company
taken as a whole, (iv) the willful failure of the Executive to render services
to the Company or any of its subsidiaries in accordance with the Executive’s
employment, which failure amounts to a material neglect of the Executive’s
duties to the Company and does not result from physical illness, injury or
incapacity, and which failure is not cured promptly after adequate notice of
such failure and a reasonably detailed explanation has been presented by the
Company to the Executive, or (v) or a willful breach by the Executive of a
regulatory rule in respect of which he has a personal compliance obligation that
materially adversely affects the Executive’s ability for a sustained period to
perform his duties to the Company, or (vi) a willful material breach of any of
the covenants in subsections 3(a) and 3(b) and Sections 11 and 12 hereof by the
Executive, which breach is not cured, if curable, within 30 days after a written
notice of such breach is delivered to the Executive. The Executive shall not be
deemed to have been terminated for Cause unless the Company shall have given or
delivered to the Executive (1) reasonable notice setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
for Cause, and (2) a reasonable opportunity for the Executive, together with his
counsel, to request reconsideration by and be heard before the Board, provided;
however, that such notice and opportunity to be heard shall not be required if
the Board, based on the advice of counsel, deems it inconsistent with its
fiduciary duties and so advises the Executive.

           For purposes of determining whether the Executive was given
“reasonable notice” and “reasonable opportunity to be heard” in connection with
any determination by the Board as to whether Cause exists, 10 business days’
notice of the Board meeting shall be deemed to constitute “reasonable notice”
(without prejudice to the determination of whether some other period would also
constitute “reasonable notice”), and the opportunity for the Executive and his
counsel to present arguments to the Board at such meeting as to why the
Executive believes that no Cause exists shall constitute “reasonable opportunity
to be heard” (without prejudice to the determination of whether some other forum
or method would also constitute a “reasonable opportunity to be





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

heard”). For purposes of this Agreement, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company.

                  (d) Termination by the Executive for Good Reason. The
Executive may voluntarily terminate his employment hereunder at any time for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean (i) a
material breach by the Company of this Agreement (including, without limitation,
Section 4(e) hereof) or of the Non Qualified Stock Option Agreement or the
Restricted Stock Agreement which breach is not cured within 30 days after the
Board’s receipt of written notice of such non-compliance from the Executive;
(ii) the assignment to the Executive by the Company of duties materially and
adversely inconsistent with the Executive’s position, duties or responsibilities
as in effect (x) immediately after the Effective Date or (y) any such assignment
occurring after the effective date of the Executive’s election as Chief
Financial Officer of the Company, as in effect immediately after the date of
such election, in either case, including, but not limited to, any material
reduction in such positions, duties or responsibilities, or a change in the
Executive’s title or office, as then in effect, or any removal of the Executive
from or failure to reelect him to any of such positions, titles or offices,
except in connection with the termination of his employment pursuant to any of
subsections 5(a), 5(b) or 5(c) hereof; (iii) relocation of the Executive’s
primary office to a place which increases his commute by more than 30 miles from
the commute in effect prior to such relocation, without his consent, unless such
relocation is a general relocation of the Company’s headquarters; (iv) the
failure of the Board to adopt, and of the Company’s shareholders to approve, the
Stock Plan or the Bonus Plan in accordance with each of Sections 4(e) and 4(g)
hereof, as applicable; or (v) the failure of the Board to elect the Executive as
Chief Financial Officer of the Company, no later than of January 15, 2005.

                  (e) Termination by the Company Without Cause. The Company may
at any time terminate the Executive for any reason, and, except for the amounts
payable pursuant to subsection 6(b) hereof (or as otherwise set forth in any
equity agreement), the Executive shall have no claim against the Company under
this Agreement or otherwise by reason of such termination.

                  (f) Termination by the Executive Without Good Reason. The
Executive may at any time terminate his employment hereunder without Good
Reason; provided that the Executive will be required to give the Company at
least 90 days’ advance written notice of a resignation without Good Reason.

                  (g) Notice of Termination. Any termination of the Executive’s
employment hereunder, by the Company or by the Executive (other than termination
pursuant to subsection 5(a) hereof), shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

          6. COMPENSATION UPON TERMINATION

                  (a) Death or Disability. If the Executive’s employment
hereunder terminates pursuant to subsections 5(a) hereof (Death) or 5(b) hereof
(Disability), the Executive or his estate (as the case may be) shall be entitled
to receive (i) any accrued but unpaid Base Salary through the end of the month
in which such termination occurs or, in the event of a Disability and if later,
the date on which payments to him commence under the Company’s long term
disability plan, (ii) a lump sum payment in an amount equal to the pro-rata
portion (based on days worked) of the Bonus that the Executive would have been
entitled to receive for the Fiscal Year in which the termination occurs based on
the Company attaining 100% of Target (the “Pro-Rata Bonus”), (iii) any Bonus
that has been fully earned and that is payable with respect to a Fiscal Year
that ended prior to the Executive’s termination of employment but that has not
yet been paid as of such termination (by way of illustration, if the Executive
is terminated in 2007, and the Company’s Actual Performance in 2005 was greater
than 125% of Target, and the Company’s Actual Performance for 2006 was 90% or
greater than the Company’s Actual Performance for 2005 such that the Executive
had the right to be paid an Excess Bonus in respect of 2005, but, as of the date
of his termination in 2007, the Bonus for 2006 has not yet been paid and,
accordingly, the Excess Bonus in respect of 2005 has not yet been paid, the
Executive shall be entitled to payment of such Bonus and Excess Bonus (the
“Earned but Unpaid Bonus”), and (iv) reimbursement of any unreimbursed business
expenses properly incurred by the Executive in accordance with Company policy
prior to the date of the Executive’s termination. The Executive shall have no
further rights to any compensation or other benefits under this Agreement, and
any other benefits (including rights to stock, stock options, retirement income
and insurance) due the Executive following termination of the Executive’s
employment hereunder on account of death or Disability shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that the Executive shall not be entitled to any payments or benefits
under any separately stated severance plan, policy or program of the Company.

                  (b) Termination by the Company Without Cause or by the
Executive for Good Reason.

                       (i) If the Executive’s employment is terminated by the
Company pursuant to subsection 5(e) hereof (Without Cause) or if the Executive
terminates his employment pursuant to subsection 5(d) hereof (for Good Reason),
then the Executive shall be entitled to receive: (A) any accrued but unpaid Base
Salary through the date of termination; (B) the Pro-Rata Bonus; (C) any Earned
but Unpaid Bonus; (D) reimbursement of any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy prior to
the date of the Executive’s termination; and (E) subject to the Executive’s
continued compliance with Sections 11 and 12 of this Agreement, (1) the “Salary
Severance Benefit” and the “Bonus Severance





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Benefit” (as each term is defined in subsection 6(b)(ii)) and (2) continued
medical and dental coverage (which coverage shall be provided by the Company
paying the applicable premiums under COBRA) through the earlier of (I) the end
of the Severance Term (as such term is defined in subsection 6(b)(ii)(1)) and
(II) the Executive’s becoming eligible to receive comparable benefits from any
other source, of which the Executive is required to promptly notify the Company.
The Salary Severance Benefit and the Bonus Severance Benefit shall be paid over
the Severance Term in accordance with the Company’s usual payroll practices and
shall be subject to the Executive’s continued compliance with Sections 11 and 12
of this Agreement. The Executive shall have no further rights to any
compensation or other benefits under this Agreement, and any other benefits
(including rights to stock, stock options, retirement income and insurance), due
the Executive following termination pursuant to subsection 5(e) or 5(d) hereof
shall be determined in accordance with the plans, policies and practices of the
Company; provided, however, that the Executive shall not be entitled to payments
or benefits under any separately stated severance plan, policy or program of the
Company.

                       (ii) For purposes of this Section 6, the following terms
shall have the meaning set forth in this subsection 6(b)(ii).

                       (1) “Severance Term” shall mean 12 months.

                       (2) “Salary Severance Benefit” shall mean the Executive’s
Base Salary that would have been payable from the effective date of termination
through the end of the Severance Term based on the Base Salary in effect on the
effective date of the termination.

                       (3) “Bonus Severance Benefit” shall mean the “Average
Bonus” multiplied by the Bonus Multiple. The Bonus Multiple shall be 1.

                       (4) The “Average Bonus” shall mean: (i) with respect to a
termination that occurs in Fiscal Year 2004, zero; (ii) with respect to a
termination that occurs in Fiscal Year 2005, the Bonus that the Executive would
have been entitled to receive with respect to Fiscal Year 2005 if the Executive
had remained employed through the Bonus Payment Date, based on the Company
attaining 100% of Target; (iii) with respect to a termination that occurs in
Fiscal Year 2006, the Bonus actually paid to the Executive with respect to
Fiscal Year 2005; and (iv) with respect to a termination during a Fiscal Year
subsequent to Fiscal Year 2005, the average of the Bonuses actually paid to the
Executive in the two Fiscal Years preceding the termination.

                       (iii) Termination Following a Change in Control.
Notwithstanding anything to the contrary in this Agreement, if the Executive’s
employment is terminated pursuant to subsections 5(d) or 5(e) hereof within one
year following a Change in Control, in lieu of receiving the amounts set forth
in Section 6(b)(i)(F)(1) hereof, the Executive shall receive a lump sum payment,
payable as soon as reasonably practicable following the date of termination, in
an amount equal to the sum of (A) the Salary Severance Benefit, where the
Severance Term shall be 24 months, and (B) the Bonus Severance Benefit, where
the Bonus Multiple shall be two.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  (c) Termination by the Company For Cause or by the Executive
Without Good Reason. If the Executive’s employment is terminated by the Company
under subsection 5(c) hereof (for Cause) or by the Executive under subsection
5(f) hereof (without Good Reason), the Executive shall be entitled to receive:
(i) any accrued but unpaid Base Salary through the date of termination; and (ii)
reimbursement of any unreimbursed business expenses properly incurred by the
Executive in accordance with Company policy prior to the date of the Executive’s
termination. If the Executive’s employment hereunder is terminated by the
Executive under subsection 5(f) hereof (without Good Reason), the Executive
shall also be entitled to receive any Earned but Unpaid Bonus. The Executive
shall have no further rights to any compensation or other benefits under this
Agreement, and any other benefits (including rights to stock, stock options,
retirement income and insurance), due the Executive following termination of the
Executive’s employment under Section 5(c) or 5(f) hereof shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that the Executive shall not be entitled to any payments or benefits
under any separately stated severance plan, policy or program of the Company.

                  (d) Expiration of the Employment Term. In the event that the
Company or the Executive elects not to extend the Term as provided in Section 2
hereof, the Executive’s employment shall be terminated upon the expiration of
the Term, and, subject to Section 16 hereof, the provisions of this Agreement
shall cease to apply effective as of such expiration, and the Executive shall be
entitled to receive only the following: (i) any accrued but unpaid Base Salary
through the date of termination; (ii) reimbursement of any unreimbursed business
expenses properly incurred by the Executive in accordance with Company policy
prior to the date of termination; and (iii) any Earned but Unpaid Bonus. The
Executive shall thereafter receive no other compensation or benefits, other than
pursuant to the terms of the plans, policies and practices of the Company;
provided, however, that the Executive shall not be entitled to any payments or
benefits under any separately stated severance plan, policy or program of the
Company.

                  (e) Execution of Release of All Claims. Notwithstanding any
other provision of this Agreement to the contrary, the Executive acknowledges
and agrees that, except if the Executive’s employment hereunder terminates
pursuant to Section 5(a) hereof (death), any and all payments to which the
Executive is entitled under this Agreement are conditional upon and subject to
the Executive’s execution of a release substantially in the form attached hereto
as Exhibit B (which form may be reasonably modified to reflect changes in the
law).

          7. EXCISE TAX GROSS-UP.

                  (a) Notwithstanding anything in this Agreement to the
contrary, and except as set forth in the last sentence of this subsection 7(a)
below, if it is determined that any payment, benefit or distribution by the
Company or its subsidiaries or affiliates to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

without regard to any additional payments required under this Section 7) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or to any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing, if it is determined that the Executive is
entitled to a Gross-Up Payment, but that the aggregate value of the Payments do
not exceed 105% of the greatest amount (the “Reduced Amount”) that could be paid
to the Executive such that the receipt of Payments would not give rise to any
Excise Tax, then no Gross-Up Payment shall be made to the Executive, and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.

                  (b) Subject to the provisions of Section 7(e) below, all
determinations required to be made under this Section 7, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized certified public accounting firm selected by the Company
(the “Accounting Firm”), which may be the Company’s regular outside auditors.
The Company will direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Executive within 30
calendar days after the date of the Change in Control or the date of the
Executive’s termination of employment or any earlier time selected by the
Company. All fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 7 shall be paid by the Company. If
the Accounting Firm determines that any Excise Tax is payable by the Executive,
the Company shall pay the required Gross-Up Payment to the Executive no later
than five calendar days prior to the due date for the Executive’s income tax
return on which the Excise Tax is to be included. Absent manifest error, any
determination by the Accounting Firm as to the amount of the Gross-Up Payment
shall be binding upon the Company and the Executive; provided, that following
any payment of a Gross-Up Payment to the Executive (or to the Internal Revenue
Service or other taxing authority on the Executive’s behalf) the Company may
require the Executive to sue for a refund of all or any portion of the Excise
Taxes paid on the Executive’s behalf, in which event the provisions of
subsection 7(e) below shall apply. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision) at the time
of the initial determination by the Accounting Firm hereunder, it is possible
that Gross-Up Payments will not have been made by the Company, which should have
been made (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to subsection 7(e)
hereof, and the Executive thereafter is required to make a payment of any Excise
Tax, the Executive shall so notify the Company, and the Company shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as soon as



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

reasonably practicable. Any such Underpayment shall be promptly paid by the
Company to the Executive (or to the Internal Revenue Service or other applicable
taxing authority on the Executive’s behalf).

                  (c) The Company and the Executive shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Company or the Executive, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determination
contemplated by subsection 7(b) hereof.

                  (d) The federal, state and local income or other tax returns
filed by the Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive will make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing such
payment.

                  (e) The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by Company of a Gross-Up Payment or an Underpayment. Such notification
shall be given as soon as practicable but no later than ten business days after
the Executive receives written notification of such claim, and the Executive
shall further apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Executive shall not pay such claim
prior to the expiration of the 30-calendar-day period following the date on
which he gives such notice to Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:

                        (i) provide the Company any information reasonably
requested by the Company relating to such claim,

                        (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                        (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and

                        (iv) permit the Company to participate in any
proceedings relating to such claim;





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest and payment
of costs and expenses. Without limitation on the foregoing provisions of this
subsection 7(e), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such
payment to the Executive along with an additional Gross-Up Payment, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such payment; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

                  (f) If, after the receipt by the Executive of an amount
advanced by the Company pursuant to subsection 7(e), the Executive receives any
refund with respect to such claim, the Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of a Gross-Up Payment but before the payment by the Executive of the Excise Tax,
it is determined by the Accounting Firm that the Excise Tax payable by the
Executive is less than the amount originally computed by the Accounting Firm and
consequently that the amount of the Gross-Up Payment is larger than that
required by subsection 7(a), the Executive shall promptly refund to the Company
the amount by which the Gross-Up Payment initially made to the Executive exceeds
the Gross-Up Payment required under subsection 7(a) together with interest on
such excess amount.

                  (g) If it is ultimately determined (by Internal Revenue
Service private letter ruling or closing agreement, court decision or otherwise)
that Gross-Up Payments and/or advances and/or Underpayments and/or any other
amount paid or made by the Company pursuant to this Section 7 were not necessary
to accomplish the purpose of this Section 7, the Executive shall promptly
cooperate with the Company to correct such overpayments (by way of assigning any
refund to the Company as provided herein, by direct repayment or otherwise) in a
manner consistent with the purpose of this Section





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7, which is to protect the Executive by making him whole, but not more than
whole, on an after-tax basis, from the application of the Excise Tax.

          8. LEGAL FEES; REIMBURSEMENT OF CERTAIN EXPENSES

          The Company shall promptly reimburse the Executive for the first
$50,000 of reasonable legal fees and reasonable expenses incurred by the
Executive in connection with seeking to obtain or enforce in good faith any
right or benefit provided to the Executive by the Company pursuant to or in
accordance with this Agreement, the Non Qualified Stock Option Agreement and the
Restricted Stock Agreement and for 50% of all such amounts incurred by the
Executive in excess of $50,000 up to a maximum of $100,000 of aggregate benefits
paid under this Section 8. In addition, the Company hereby agrees that the
amount of any such legal fees and expenses reimbursed to the Executive in
connection with obtaining or enforcing any right or benefit provided to the
Executive by the Company pursuant to or in accordance with this Agreement will
not be taken into account by the Company in determining the aggregate
compensation paid or payable to the Executive under this Agreement. None of the
legal fees or reasonable expenses paid to the Executive by the Company under
this Section 8 shall be recoverable. The Company shall bear its own costs and
attorneys’ fees in any dispute under this Agreement.

          9. INDEMNIFICATION AND INSURANCE

          During the Term and thereafter, the Executive shall be entitled to
indemnification to the fullest extent permitted in accordance with the by-laws
and/or charters or other formation and governing documents of the Company and
its subsidiaries and affiliates and as provided under the terms of the Company’s
directors and officers liability and (if applicable) fiduciary liability
insurance policies (the “Policies”), as the Policies may be amended from time to
time, or any successor policy. The Company agrees that, prior to the Executive’s
election or appointment, at the Company’s request, as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
limited liability company, trust, enterprise or nonprofit entity, including
service with respect to employee benefit plans, (i) the Company shall confirm
said request to the Executive in writing, and (ii) the Company shall procure an
endorsement to the Policies or any amended or successor policy if such an
endorsement is required to cover the Executive in said capacity thereunder.

          10. TAXES

          Except as otherwise provided in Section 4(h) or 7 of this Agreement,
the Company shall withhold from all amounts payable under this Agreement all
federal, state, local and other taxes required by law to be withheld with
respect to such payments.

          11. CONFIDENTIALITY

          The Executive acknowledges that the information, observations and data
obtained by him while employed by the Company concerning the business or affairs
of





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the Company and its subsidiaries and affiliates which are not available to the
public, customers, suppliers and competitors of the Company which are in the
nature of trade secrets, are proprietary or the disclosure of which could
reasonably be expected to cause a financial loss to the Company, or otherwise
have an adverse effect on the Company (“Confidential Information”) are the
property of the Company or such subsidiary or affiliate. Therefore, the
Executive agrees that, except as required by law or the rules of any national
securities exchange, he shall not disclose to any unauthorized person or use for
his own account any Confidential Information without the prior written consent
of the Board, unless and to the extent that any of the aforementioned matters
becomes generally known to the public or is ascertainable from public or
published information and is available for use by the public other than as a
result of the Executive’s acts or omissions to act. The Executive shall deliver
to the Company any time the Company may request in writing, all copies of all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data, or the portions thereof, that contain the Confidential
Information, which he may then possess or have under his control.

          12. NON-COMPETE; NON-SOLICITATION

                  (a) The Executive acknowledges and agrees that the principal
businesses of the Company are the production and sale of tampons, infant feeding
and sun protection products (collectively, the “Company Businesses”), and the
Executive agrees that, during the Noncompete Period (as defined below), he shall
not, directly or indirectly, own, manage, control, participate in, consult with,
render services for or in any manner engage in any business that competes
anywhere in the United States, Canada or anywhere else in the world with the
Company Businesses or with any businesses that the Company or its subsidiaries
or affiliates have specific plans of conducting in the future and of which the
Executive becomes aware during the Term (collectively, “Competing Businesses”).
Nothing herein shall prohibit the Executive from owning not more than 5% of the
outstanding stock of any class of a corporation that is a Competing Business and
that is publicly traded so long as the Executive has no active participation in
the management of the business of such corporation. For purposes of this
Agreement, the term “Noncompete Period” means during the Term and for 18 months
thereafter.

                  (b) The Executive shall not either directly or indirectly
through another entity, (i) induce or attempt to induce any management or other
key employees of the Company or its subsidiaries or affiliates to leave the
employ of the Company or such subsidiary or affiliate, or in any way interfere
with the relationship between the Company or its subsidiaries or affiliates and
any such employee, (ii) hire any person who was a management or other key
employee of the Company or its subsidiaries or affiliates at any time during the
Executive’s employment with the Company until the later of the first anniversary
of the termination of the Executive’s employment and the six-month anniversary
of such employee’s departure from the Company, or (iii) during the Noncompete
Period, induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or its subsidiaries or affiliates at any time
during the Executive’s employment with the Company to cease doing business with
the Company or its subsidiaries or affiliates, or in any way interfere with the
relationship between any





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

such customer, supplier, licensee or business relation and the Company or its
subsidiaries or affiliates.

                  (c) If, at the time of enforcement of this Section 12, a court
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances, if less,
shall be substituted for the stated duration, scope or area and that the court
or arbitrator shall be allowed to revise the restrictions contained herein to
cover, if less, the maximum period, scope and area permitted by law.

                  (d) In the event of the breach or a threatened breach by the
Executive of any of the provisions of Sections 11 or 12 hereof, the Company, in
addition and supplementary to other rights and remedies existing in its favor,
may apply to any court of law or equity of competent jurisdiction for specific
performance or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other security).

          13. SUCCESSORS; BINDING AGREEMENT

                  (a) This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, including, any
corporation acquiring directly or indirectly all or substantially all of the
Common Stock, business or assets of the Company, whether by merger,
restructuring, reorganization, consolidation, sale or otherwise (and such
successor shall thereafter be deemed the “Company” for the purposes of this
Agreement), and the Company shall use its reasonable efforts to procure and
deliver to the Executive prior to the closing of any such transaction written
acknowledgment by such successor that it is so bound. Each of the Company’s
subsidiaries is hereby acknowledged to be a third-party beneficiary with respect
to the provisions of Sections 11 and 12 hereof and shall be entitled to enforce
such provisions as if it were a party hereto.

                  (b) This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would be still payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s estate, provided that the
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable under this Agreement following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or of a judicial determination of his incompetence, reference in this Agreement
to the Executive shall be deemed to refer, as appropriate, to his beneficiary,
estate or other legal representative.

          14. NO MITIGATION; NO OFFSET





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          The Company agrees that, subsequent to the Executive’s termination of
employment by the Company, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to him under
this Agreement, and that the amount of any payment that the Company is obligated
to make to the Executive shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

          15. NOTICE

          For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

          If to the Executive:

Kris J. Kelley
608 Patriot Road
Southbury, Connecticut 06488

With a copy to:

Levett Rockwood P.C.
33 Riverside Avenue
Westport, Connecticut 06880
Attn: Robert O. Barberi

If to the Company:

Playtex Products, Inc.
300 Nyala Farms Road
Westport, Connecticut 06880
Attention: Chairman of the Board

With copies to:

Vice President, General Counsel and Secretary of
Playtex Products, Inc., at the address above

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Robert M. Hirsh





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

          16. SURVIVORSHIP

          The respective rights and obligations of the parties hereunder,
including the rights and obligations set forth in Sections 6, 7, 8, 9, 10, 11
and 12 of this Agreement, shall survive any termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.

          17. REPRESENTATIONS AND WARRANTIES

                  (a) The Company represents and warrants that (i) it is fully
authorized and empowered to enter into this Agreement and that the Board has
approved the terms of this Agreement, (ii) the execution of this Agreement and
the performance of its obligations under this Agreement will not violate or
result in a breach of the terms of any material agreement to which the Company
is a party or by which it is bound, (iii) no approval by any governmental
authority or body is required for it to enter into this Agreement, and (iv) the
Agreement is valid, binding and enforceable against the Company in accordance
with its terms.

                  (b) The Executive hereby represents to the Company that the
execution and delivery of this Agreement by the Executive and the Company, and
the performance by the Executive of the Executive’s duties hereunder, shall not
constitute a breach of, or otherwise contravene, the terms of any employment or
other agreement to which the Executive is a party or otherwise bound.

          18. MISCELLANEOUS

          The parties hereto agree that this Agreement contains the entire
understanding and agreement between them, and supersedes all prior
understandings and agreements between the parties respecting the employment by
the Company of the Executive, and that the provisions of this Agreement may not
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the parties hereto. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretations, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to conflict of laws principles. The parties hereby
consent to the jurisdiction of the state and federal courts located within the
State of New York.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          19. VALIDITY

          The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.

          20. COUNTERPARTS

          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Remainder of the Page is Intentionally Left Blank]





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and the year first above written.

   

PLAYTEX PRODUCTS, INC.

 

/s/ Doug Wheat

Name: Douglas D. Wheat

Title: Chairman of the Board

 

/s/ Kris J. Kelley

Kris J. Kelley





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

NON QUALIFIED STOCK OPTION AGREEMENT





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

          1. Executive Release.

          In partial consideration of a portion of the payments and benefits
described in the employment agreement (the “Agreement”), effective October 2,
2004, by and between Kris J. Kelley (the “Executive”) and Playtex Products, Inc.
(the “Company”), to which the Executive agrees the Executive is not otherwise
entitled, the Executive, for and on behalf of himself and his heirs and assigns,
subject to the following two sentences hereof, hereby waives and releases any
common law, statutory or other complaints, claims, charges or causes of action
of any kind whatsoever, both known and unknown, in law or in equity, which the
Executive ever had, now has or may have against the Company and any of its
shareholders who at any time on and after January 1, 1995 held in excess of five
percent (5%) of the Company’s outstanding capital stock, and any of their
respective subsidiaries, affiliates, predecessors, successors, assigns,
directors, officers, partners, members, employees, agents (collectively, the
“Releasees”) by reason of facts or omissions which have occurred on or prior to
the date that the Executive signs this Release, including, without limitation,
any complaint, charge or cause of action arising under federal, state or local
laws pertaining to employment, including the Age Discrimination in Employment
Act of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
With Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, all as
amended; and all other federal, state and local laws and regulations. By signing
the Release, the Executive acknowledges that he intends to waive and release any
rights known or unknown that he may have against the Releasees under these and
any other laws; provided, that the Executive does not waive or release claims
with respect to the right to enforce Sections 6, 7, 8 and 9 of the Agreement,
the Non Qualified Stock Option Agreement (as defined in the Agreement), the
Restricted Stock Award Agreement and (as defined in the Agreement) any rights
under any plan governed by the Employee Retirement Income Security Act of 1974,
as amended (the “Unreleased Claims”). Notwithstanding the foregoing, the
Executive does not release, discharge or waive any rights to indemnification
that he may have under the certificate of incorporation, the by-laws or
equivalent governing documents of the Company or its subsidiaries or affiliates,
the laws of the State of Delaware or any other state of which such subsidiary or
affiliate is a domiciliary, or any indemnification agreement between the
Executive and the Company, or any rights to insurance coverage under any
directors’ and officers’ personal liability insurance or fiduciary insurance
policy.

          2. Proceedings.

          The Executive acknowledges that he has not filed any complaint,
charge, claim or proceeding, except with respect to an Unreleased Claim, if any,
against any of the Releasees before any local, state or federal agency, court or
other body (each





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

individually a “Proceeding”). The Executive represents that he is not aware of
any basis on which such a Proceeding could reasonably be instituted. The
Executive (i) acknowledges that he will not initiate or cause to be initiated on
his behalf any Proceeding and will not participate in any Proceeding, in each
case, except as required by law; and (ii) waives any right he may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”). Further, the Executive understands
that by entering into the Agreement, he will be limiting the availability of
certain remedies that he may have against the Company and limiting also his
ability to pursue certain claims against the Releasees. Notwithstanding the
above, nothing in Section 1 of this Release shall prevent the Executive from (i)
initiating or causing to be initiated on his behalf any complaint, charge, claim
or proceeding against the Company before any local, state or federal agency,
court or other body challenging the validity of the waiver of his claims under
ADEA contained in Section 1 of the Release (but no other portion of such
waiver); or (ii) initiating or participating in an investigation or proceeding
conducted by the EEOC.

          3. Time to Consider.

          The Executive acknowledges that he has been advised that he has
twenty-one (21) days from the date of receipt of the Agreement to consider all
the provisions of the Agreement and he does hereby knowingly and voluntarily
waive said given twenty-one (21) day period. THE EXECUTIVE FURTHER ACKNOWLEDGES
THAT HE HAS READ THE RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND
HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE
OTHER PROVISIONS HEREOF. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED
OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THE RELEASE, AND THE EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.

          4. Revocation.

          The Executive hereby acknowledges and understands that the Executive
shall have seven (7) days from the date of his execution of the Release to
revoke the Release (including, without limitation, any and all claims arising
under ADEA) and that neither the Company nor any other person is obligated to
provide any benefits to the Executive pursuant to Sections 6 or 7 of the
Agreement until eight (8) days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked in which event the
Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight (8) day period. If the Executive revokes the Release,
the Executive will be deemed not to have accepted the terms of the Release, and
no action will be required of the Company under any section of the Release.

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          5. No Admission.

          This Release does not constitute an admission of liability or
wrongdoing of any kind by the Executive or the Company.

          6. General Provisions.

          A failure of any of the Releasees to insist on strict compliance with
any provision of this Release shall not be deemed a waiver of such provision or
any other provision hereof. If any provision of this Release is determined to be
so broad as to be unenforceable, such provision shall be interpreted to be only
so broad as is enforceable, and in the event that any provision is determined to
be entirely unenforceable, such provision shall be deemed severable, such that
all other provisions of this Release shall remain valid and binding upon the
Executive and the Releasees.

          7. Governing Law.

          The validity, interpretations, construction and performance of this
Release shall be governed by the laws of the State of New York without giving
effect to conflict of laws principles. The parties hereby consent to the
jurisdiction of the state and federal courts located within the State of New
York.

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand as of the day and year set forth opposite his signature below.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

DATE
  Kris J. Kelley

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------